Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2022.
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 11/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A system for cleaning a grille of a work vehicle”.  Claim 1 then proceeds to assign the grille to the claimed system.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figures 1-4, work vehicle 10, hood 26, front wall 50, grille 52, system 100.  [0024]-[0029]).  The specification appears to assign the grille to the work vehicle.  The claim language however, attempts to assign the grille to the system, even though the preamble implies the grille and work vehicle as an object-to-be-cleaned/worked upon.  This appears to create a correspondence issue, as the system of claim 1 is: 1) assigning a component of the work vehicle (grille) as being part of the system while maintaining the work vehicle as an intended application, and 2) the disclosure appears to distinguish the grille of the work vehicle from the system (see MPEP 2173.03, "Correspondence Between Specification and Claims").
Claim 9 recites “an engine compartment of the grille”, but the engine compartment appears to be part of the work vehicle (see Applicant’s specification, [0024]) (see MPEP 2173.03, "Correspondence Between Specification and Claims").  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 20180274500) in view of Van de Velde (US 6217638).
Underhill teaches a blow-out rotary screen cleaner comprising:

For Claim 1: 
A system for cleaning a grille of a work vehicle, the system comprising: 
a grille defining an inner side facing towards an interior portion of a work vehicle and an outer side facing towards an exterior of the work vehicle (see Figures 1-4, rotary screens 36 & 52); 
a plurality of nozzles fixed relative to the grille and being directed towards the inner side of the grille (see Figures 2-4, manifold 70.  [0038]. refer to perforations).  If the perforations are argued as nozzles, Examiner refers below to Van de Velde; and 
a pressurized fluid source configured to supply pressurized fluid to the plurality of nozzles (see Figures 2-4, blower 66.  [0040]).  Examiner considers a blower would constitute a pressurized fluid source.  If argued regarding the blower being a “pressurized fluid source”, If the perforations are argued as nozzles, Examiner refers below to Van de Velde, 
wherein the pressurized fluid received by the plurality of nozzles is expelled from the plurality of nozzles and directed through the grille (see [0040]).

If Underhill’s perforations being “nozzles” and the blower being a “pressurized fluid source” are argued, Examiner considers nozzles are commonly used for spray outlets and blowers are commonly supplied by pressurized air sources, and refers to Van de Velde (see Van de Velde’s Figures 1-4, grille 2, jets 14, pressurized air reservoir 16.  column 3, lines 37-67) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).    
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Underhill and more particularly for the perforations to be nozzles and the blower to communicate with a pressurized air reservoir because such configurations are conventional in the art in view of Van de Velde and would yield a predictable variation thereof.  

Modified Underhill teaches claim 1.
Modified Underhill also teaches the following:

For Claim 2: 
The system of claim 1, further comprising a valve fluidly coupled between the pressurized fluid source and the plurality of nozzles, the valve being configured to regulate the supply of pressurized fluid from the pressurized fluid source to the plurality of nozzles (see Van de Velde’s Figure 3, electrovalve 17).  Van de Velde teaches applying an electrovalve to control the air supplied by pressurized air reservoir 16.  

For Claim 3: 
The system of claim 2, further comprising a controller communicatively coupled to the valve, the controller being configured to selectively open and close the valve to regulate the supply of pressurized fluid from the pressurized fluid source to the plurality of nozzles (see Van de Velde’s column 3, lines 58-65).  Van de Velde teaches a control current for the valve.  

Modified Underhill does not appear to teach the following, as the manifold appears to be vertically oriented (see Underhill’s Figures 2-4, manifold 70):

For Claim 7:
The system of claim 1, wherein nozzles of the plurality of nozzles are spaced apart laterally across a width of the grille and vertically across a height of the grille.

Examiner considers simply rearranging manifold 70 diagonally would read on said limitation (see MPEP 2144.04, “Rearrangement of Parts”).   

Modified Underhill also teaches the following:

For Claim 8:
The system of claim 1, wherein the pressurized fluid is supplied through the plurality of nozzles to remove debris from the grille (see Underhill’s [0040]).

For Claim 9: 
The system of claim 1, wherein the plurality of nozzles is positioned between the grille and a heat exchanger positioned within an engine compartment of the grille (refer to 112(b) rejection.  see Underhill’s Figures 1-4, rotary screens 36 & 52, manifold 70.  [0019]). Examiner further notes that the heat exchanger is not positively recited.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underhill (US 20180274500) in view of Van de Velde (US 6217638) as applied to claim 3 above, and further in view of Haynam et al. (US 9718018, “Haynam”).
Modified Underhill teaches claim 3.
Modified Underhill does not teach the following pressure sensor/controller configuration of claim 4:

For Claim 4:
The system of claim 3, further comprising a pressure sensor configured to generate pressure data indicative of an air pressure between the grille and a heat exchanger positioned aft of the grille within an engine compartment of the work vehicle, 
wherein the controller is communicatively coupled to the pressure sensor, the controller being configured to open the valve when the air pressure between the grille and the heat exchanger exceeds a pressure threshold to allow the pressurized fluid from the pressurized fluid source to be supplied to the plurality of nozzles and expelled from the plurality of nozzles towards the grille.

Haynam however, teaches a filter cleaning system which detects a pressure drop across a filter to detect clogging and then applies a cleaning process in response (see Haynam’s Figures , pulse nozzles 12 & 14, compressed air manifold 16, filter element 46, diaphragm pulse valve 70.  column 3, lines 25-67.  Column 4, lines 1-2).  Hayman teaches a filter element monitor (e.g. pressure sensor) to monitor pressure drop, and further teaches the cleaning cycle may be programmed to run automatically, which would imply some form of controller.  Examiner notes that the heat exchanger and engine compartment are an intended application of the system.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Underhill and more particularly: 1) to have a filter element monitor detect pressure drop across the rotary screen so as to detect clogging, and 2) to automatically activate a cleaning cycle/program in response so as to clean debris from the rotary, as taught by Haynam.  

Modified Underhill teaches claim 4.
Modified Underhill also teaches the following:

For Claim 5:
The system of claim 4, wherein the pressure sensor is positioned within the engine compartment of the work vehicle to allow the pressure sensor to detect the air pressure between the grille and the heat exchanger (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  The engine compartment is not positively recited.  This is an intended use of the pressure sensor.

For Claim 6:
The system of claim 3, wherein the controller is communicatively coupled to a user interface, the controller being configured to open the valve upon receipt of an input from the user interface (see Hayman’s column 3, lines 50-64.  refer to manual activation by user to start cleaning cycle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Twiefel et al. (US 20040003578) teaches a cooling air cleaning device for a harvesting machine (see Figures 2-4, radiator cage 6, compressed air nozzle 31).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718